Citation Nr: 1315255	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  99-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for osteoarthritis, to include residuals of stress fractures of the ankles.

(The issue of entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), generalized anxiety disorder, and depression, was the subject of other Board decisions under the same docket number.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied the Veteran's application to reopen a previously denied claim for entitlement to service connection for disability of the ankles.

In June 2002, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In October 2002, the Board denied the application to reopen.  In an October 2003 Order United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by counsel for VA and the Veteran.  The Joint Motion essentially reversed the Board's finding that no new and material evidence had been received with regard to the claim, and instructed the Board to address the reopened claim on the merits.  In August 2004, the Board reopened the claim and remanded it to the RO for further development.  In August 2010, the Board again remanded the claim.

For the reasons stated below, the claim for entitlement to service connection for osteoarthritis, to include residuals of stress fractures of the ankles, is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.




REMAND

As noted above, the Board remanded the claim for entitlement to service connection for osteoarthritis in August 2010.  A March 2013 deferred rating decision indicates that the appeal of the denial of the claim for entitlement to service connection for osteoarthritis was ready for transfer back to the Board.  This deferred rating decision also indicated that supplemental statements of the case were issued with regard to this issue in September and December 2012, and requested, "Please make VOL #5 for the new evidence received in the TEMP file," after the August 2010 remand.  There are only four volumes of claims folders in the file at the Board, and neither the supplemental statements of the case, the other evidence listed in the deferred rating decision, or any temp file are in the physical or Virtual VA file.  Attempts to determine whether the documents could be forwarded from the RO through informal channels have been unsuccessful.  The Board must therefore remand the claim in order to associate the temp file, claims folder volume 5, and any relevant documents with the claims file.

Accordingly, the claim for entitlement to service connection for osteoarthritis, to include residuals of stress fractures of the ankles, is REMANDED for the following action:

Associate any temp file, volumes of the claims folder in addition to the current four volumes, and any documents relevant to the claim, with the claims file and return the file to the Board.  If the RO has received any pertinent evidence since the September 2012 supplemental statement of the case, it should issue a new supplemental statement of the case.  38 C.F.R. § 19.31 (2012). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

